Murdock,
dissenting: In my opinion the deduction claimed by the petitioner on account of money paid to one of its officers, for the alleged purpose of conducting investigations of its employees, should be disallowed for lack of evidence showing this amount to have been an ordinary and necessary expense. Furthermore, I do not agree *756with the prevailing opinion in its decision on the last point. From the facts and the opinion it is clear that the petitioner made false statements in its returns for the years involved and claimed deductions based on those false statements. There are no facts found from which I could reach the conclusion, stated in the opinion, that the petitioner “ believed and still believes that it is not entitled to the'deductions claimed.” But in any event does a taxpayer’s belief that it is entitled to a certain deduction justify a false statement under oath to support the deduction ?